                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE


  UNITED STATES OF AMERICA                        )
                                                  )
  v.                                              )      No. 3:93-CR-031
                                                  )
  MARK ANTHONY ANDREWS                            )

                                         ORDER

        Defense counsel is ORDERED to respond to the United States’ partial motion for

  reconsideration [doc. 1173] no later than August 6, 2021.

               IT IS SO ORDERED.

                                                         ENTER:



                                                                s/ Leon Jordan
                                                          United States District Judge




Case 3:93-cr-00031-RLJ-DCP Document 1174 Filed 07/29/21 Page 1 of 1 PageID #: 561
